Plaintiff, a Transit Authority employee, alleges that he fell off a ladder while attaching a three-by-five-foot bulletin board to the wall of a subway station locker room owned by defendant City. The motion court correctly held that such work did not involve “making a significant physical change to the configuration or composition of the building or structure,” and *258therefore did not constitute “altering” within the meaning of Labor Law § 240 (1) (Joblon v Solow, 91 NY2d 457, 465; compare, Futterman v Rela Realty Corp., 283 AD2d 261, with Catoliato v Sam’s Club, 254 AD2d 62, Iv dismissed 93 NY2d 888).
Plaintiff’s claims based on Labor Law § 241 (6) should also have been dismissed since plaintiff was not performing any of the tasks enumerated in part 23 of the Industrial Code (12 NYCKR 23-1.4 [b] [13]) when he was injured (see, Joblon, supra at 466). Concur — Nardelli, J.P., Sullivan, Ellerin, Rubin and Friedman, JJ.